DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated May 10, 2019 has been entered.  Claims 5, 8, 9, and 11-13 were amended.  Claims 14-20 were added.  Claims 1-20 are pending.

Drawings
The drawing filed on 05/10/2019 is acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.  The informality is the following:
The single drawing is currently labeled as “FIG. 1”.  Per 37 C.F.R. 1.84 (u), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.”

Specification
The disclosure is objected to because of the following informalities: 
Per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. (See the original specification at least at par. [0034] page 4, par. [0040], and par. [0042] as filed for correction and any other occurrences of a reference to “FIG. 1” that may be present).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 each recite a debye value “or more”.  The phrase “or more” is considered indefinite, because there is an infinite upper limit.  Clarification and/or correction are required.
Claim 1 recites an ionization potential number “or more”.  The phrase “or more” is considered indefinite, because there is an infinite upper limit.  Clarification and/or correction are required.
Claims 12, 16, and 20 recite a molecular weight “or less”.  The phrase “or less” is considered indefinite, because the range includes zero weight even though material is required by parent claim 1 in the light emitting layer.   Clarification and/or correction are required.
Claims 13 and 17 recite a layer thickness “or more”.  The phrase “or more” is considered indefinite, because there is an infinite upper limit to the thickness.  Clarification and/or correction are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. (US 2013/0119360 A1) in view of Okubo et al. (US 2016/0285008 A1).
Regarding the device of claim 1, Katakura et al. teaches organic electroluminescent devices including an electron transport layer and a luminous layer having a phosphorescent emitter (see abstract, 114).   More specifically, Katakura et al. teaches a light emitting layer host the same as instant H-1 and a dopant the same as instant DP-2

    PNG
    media_image1.png
    125
    202
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    163
    169
    media_image2.png
    Greyscale
(see instant disclosure at par [0152] as filed; see Katakura par. 115, I-1 and par. 191, D-48):

    PNG
    media_image3.png
    208
    279
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    147
    284
    media_image4.png
    Greyscale
.
At instant par. 162 applicant discloses the Ip of instant host H-1 is -5.39 eV and the Ip of instant Dp-2 is -4.40 eV, which meets the requirement of ionization potential difference of instant claim 1.  Accordingly, the teaching by Katakura of same materials I-1 and D-48 for a light emitting layer of a device reads upon the claimed light emitting layer.
	Katakura et al. teaches electron transport material may be any conventional electron transport material and can include a material such as azacarbazole derivatives (see Katakura et al., par. 130-131).  Katakura et al. does not specifically teach the dipole moment value of any of the electron transporting material discussed.  In analogous art, Okubo et al. (US 2016/0285008 A1) teaches electron transport layer material may include at least compound ET-158 (page 45), which is the same as instant compound “ET-35” disclosed by applicant as having a dipole moment of 11.4 debye:

    PNG
    media_image5.png
    173
    447
    media_image5.png
    Greyscale
(see disclosure at par. 104 as filed)

    PNG
    media_image6.png
    192
    285
    media_image6.png
    Greyscale
(Okubo et al. page 45, ET-158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device according to the teachings of Katakura et al. for the light emitting layer and to have selected material such as ET-158 taught by Okubo et al. for the electron transport layer, because one would expect the conventional electron transporting material taught by Okubo et al. to be similarly useful for the purpose of electron transport layer material in a device according to Katakura et al. One would expect to achieve a functional device using material as taught in the art with a predictable result and a reasonable expectation of success.  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  
Regarding claims 2 and 3, Okubo et al. ET-158 as discussed above has a dipole moment of 11.4 debye.  Regarding claim 4, the specific compound ET-158 has a dipole moment of 11.4 debye, which is close yet not overlapping with the recited “12.0 debye or more”; however, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 .I.  Furthermore, Okubo et al. teaches azacarbazole type materials according to Formula (4) (see Okubo par. 161-164), which encompasses derivatives with further groups that would result in a compound with 12.0 debye or more dipole moment.  It would be within the skill of one in the art before the effective filing date of the claimed invention to select electron transporting materials known in the art that also meet the requirements of the claimed dipole moment property.
Regarding claims 5, 6, 14, and 18, Okubo et al. ET-158 as discussed above meets the instant formula (1) definition.  Regarding claim 7, Okubo et al. also teaches electron transporting material of general Formula (4) may be formed the same as instant compound ET-10 (see par. 98 in instant disclosure as filed) when formula (4) contains Z as NR3, X2 and X7 as nitrogen, X1, X3, X4, X5, X6 and X8 as CR1R2 where R3 is substituted aryl (see Okubo et al. 35).  Instant ET-10 has a dipole moment of 6.2 debye.  Regarding claim 8, the Okubo electron transport compounds the same as instant ET-35 and instant ET-10 as discussed above are only comprised of carbon, nitrogen and hydrogen.  
Regarding claims 9-11, 15, and 19, there is no teaching in the references of required polar fluorinated solvent.  Accordingly, a zero amount of the solvent is considered to meet the requirements of claims 9-11, 15, and 19.
Regarding claims 12, 16, and 20, Katakura (par. 115) compound I-1 has a molecular weight of less than 3000.
Regarding claims 13 and 17, Katakura teaches the light emitting layer thickness may be preferably 5 nm to 100 nm (see Katakura par. 145).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130200340 teaches phosphorescent light emitting devices comprising light emitting layer materials the same as applicant’s H-1 and DP-1 compounds.  The reference is considered relevant to the state of the art.
A machine translation for JP 2003-288988 is provided with this office action.  The reference was cited by applicant on an I.D.S. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786